Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 12 September 2022, in which claims 17, 49, 60 have been amended, and claim 52 has been cancelled, is acknowledged.
Claims 17, 18, 24, 30-35, 37-41, 43-45, 49, 50, 53-64 are pending in the instant application.
Claims 17, 18, 24, 30-35, 37-41, 43-45, 49, 50, 53-64 are being examined on their merits herein. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 September 2022 is acknowledged and considered. 
Response to arguments of 12 September 2022
In view of Applicant’s amendment of 12 September 2022, all the rejections to claim 52 are herein withdrawn. Claim 52 has been cancelled.
In view of Applicant’s amendment of 12 September 2022, the objection to claims 17, 60 is herein withdrawn. Applicant has clarified the claim language.
In view of Applicant’s amendment of 12 September 2022, the rejection to claims 17, 24, 30-35, 37-41, 43-45, 49, 52-59 under 35 U.S.C. 112, first paragraph, written description/new matter is herein withdrawn. Applicant has amended independent claims 17, 49, 60 to recite that “the ketone body component is administered in a daily dosage amount that is at least 10 times and up to 50,000 times the amount, by weight, of the daily dosage amount of the THC component” (support in [0137]).
Applicant’s arguments (Remarks of 12 September 2022, pages 11-13) against the rejection of claims 17, 18, 24, 30-35, 37-41, 43-45, 49, 50, 53-64 35 U.S.C. 103 over D’Agostino (US 2014/0350105) and Lile, have been considered.
Applicant argues (page 11, last paragraph) that D’Agostino and Lile do not teach that ketone bodies and THC are used for the same purpose. Treating lethargy and light-headedness (low carb flu in D’Agostino) is not the same as treating nausea and vomiting or promoting appetite (THC in Lile). In response, nausea and vomiting are well-known symptoms of keto flu/”low carb flu”; Lile clearly teaches that THC is effective against nausea, vomiting.
Applicant argues (page 12, second and third paragraph) that the instant claims recite that the ketone body component and the THC are administered simultaneously and in the absence of a medium chain fatty acid having 6 to 12 carbons or a glyceride or other ester thereof. In response, this limitation is present only in claim 35, and in amended claims 49, 50, 57-59. None of the other claims contain the limitation above.
Applicant argues (page 12) that “the entire operating principle” in D’Agostino relates to the use of BHB in combination with MCT medium chain triglycerides. Applicant argues that Fig. 1 in D’Agostino is intended to describe a comparative example in which the treatment without MCT was inferior to the treatment that included MCT.
Applicant argues (page 12, last paragraph, page 13, first paragraph) that D’Agostino “teaches away” from the use of BHB without MCT because he teaches that consuming BHB alone “is not practical”.
In response, all the arguments related to the exclusion of MCT only refer to claims 35, amended claim 49, and dependent claims 50, 57-59.
 	In response to the arguments, D’Agostino clearly teaches administering 11 grams sodium beta-hydroxybutyrate and 7.1 grams of potassium hydroxybutyrate orally (by ingestion) to a human subject, in an amount effective to raise blood ketone levels, as in the instant claims.  
Applicant’s arguments that “the entire operating principle” in D’Agostino relates to the use of BHB in combination with MCT, or that D’Agostino “teaches away” are not persuasive. While D’Agostino may show some advantages with the combination of BHB and MCT, D’Agostino clearly teaches that BHB alone, without MCT, is effective to raise blood ketone levels and treat symptoms in patients suffering from low carb flu.
D’Agostino clearly teaches administering of said BHB salts in the absence of a medium chain fatty acid having 6 or 12 carbons or a glyceride thereof, as in instant claims 35, 49, 50, 57-59. For example, single administration of BHB salts 4% solution no MCT, see [0045]-[0047], Figures 1-3. Further, see single administration of BHB salts no MCT in Figures 7, 8, 9, 10, 11, 12, 13, 14. See also Example 1, Table 2, first column; Example 2, Tables 3 and 4.
 	For all the reasons above, the rejection of claims 17, 18, 24, 30-35, 37-41, 43-45, 49, 50, 53-64 35 U.S.C. 103 over D’Agostino (US 2014/0350105) and Lile, is herein maintained and a modified rejection is made below, based on Applicant’s amendment of 12 September 2022.
On 12 September 2022, Applicant has amended the claims by adding the proviso “wherein the ketone component and the THC component do not include a THC compound having a BHB or acetoacetate attached thereto via an ester bond”. Claims 1-24 of U.S. Patent No. 10,980,772 are limited to a THC component which includes a THC compound having a BHB or acetoacetate attached to the THC via an ester bond. As such, in view of Applicant’s amendment of 12 September 2022, the rejection of claims 17, 18, 24, 30-35, 37-41, 43-45, 49, 50, 52-64 on the ground of nonstatutory double patenting over claims 1-24 of U.S. Patent No. 10,980,772, is herein withdrawn.
Claims are herein examined to the extent they read on the elected species, BHB salts (see election in the non-final office action mailed on 12 March 2021, page 3, last paragraph) as the specific ketone body component. 
The following new/modified rejections are made below, based on Applicant’s amendment of 12 September 2022.
Claim Rejections- 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 45 depends on claim 17 and recites the limitation "“wherein the THC component includes a THC compound having a BHB or acetoacetate attached thereto via an ester bond”. However, on 12 September 2022, Applicant has amended claim 17 to recite “wherein the ketone component and the THC component do not include a THC compound having a BHB or acetoacetate attached thereto via an ester bond”.
As such, there is insufficient antecedent basis for the limitation of claim 45, in amended claim 17.
Appropriate correction is required.  

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 17, 18, 24, 30-35, 37-41, 43-45, 49, 50, 53-64 are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino et al. (US 2014/0350105, cited in PTO-892 of 12 April 2022) and Lile et al. (Drug Alcohol Depend. 2012, 122 (1-2), 61-69, cited in PTO-892 of 12 April 2022).
	D’Agostino teaches a method of administering ketone bodies to a mammal by administering a composition comprising (claim 1) at least one beta-hydroxybutyrate compound, wherein the beta- hydroxybutyrate compound is composed of a beta-hydroxybutyrate salt, beta- hydroxybutyrate precursor, or combination thereof. 
The beta-hydroxybutyrate compound comprises one or more of: a beta-hydroxybutyrate salt comprising sodium beta-hydroxybutyrate, arginine beta-hydroxybutyrate, potassium beta- hydroxybutyrate, calcium beta- hydroxybutyrate, magnesium beta-hydroxybutyrate, lithium beta- hydroxybutyrate, lysine beta-hydroxybutyrate, histidine beta-hydroxybutyrate, ornithine beta- hydroxybutyrate, creatine beta-hydroxybutyrate, agmatine beta-hydroxybutyrate, or citrulline beta-hydroxybutyrate; a salt mixture further comprising beta-hydroxy butyrate sodium salt, beta- hydroxy butyrate potassium salt, beta-hydroxy butyrate calcium salt, beta- hydroxy butyrate magnesium salt or combination thereof; ethyl acetoacetate, or ethyl beta- hydroxybutyrate (which is a BHB ester); or a combination of a beta-hydroxybutyrate salt and ethyl acetoacetate, or ethyl beta-hydroxybutyrate, or a salt mixture and ethyl acetoacetate, or ethyl beta-hydroxybutyrate (claim 2), as in instant claim 44. The ketone precursor beta-hydroxybutyrate compounds are administered between 2 g and 50 g, or between 10 grams and 20 grams [0033].
 	D'Agostino specifically teaches a method of administering 11 grams sodium beta-hydroxybutyrate and 7.1 grams of potassium hydroxybutyrate (Figures 1-3) orally (by ingestion, as in the instant claim 33) to a human subject, in an amount effective to raise blood ketone levels, as in the instant claims. The dosage form is a solution, a liquid as in instant claim 39, but can be delivered as a powder [0041], as in instant claim 38.
	The keto component administered by D’Agostino provides 11 + 7.1 g = 18.1 grams BHB salts, which is more than 2 grams of ketone bodies to the subject, as in instant claim 43.
 	The daily dose administered by D’Agostino 11 grams sodium beta-hydroxybutyrate and 7.1 grams of potassium hydroxybutyrate (Figures 2-3) on three consecutive days, is within the range in instant claims 18, 50, 60-64.
 	D’Agostino teaches (Figure 1, curve 4% BHB salt solution 450 ml)) administering of said BHB salts in the absence of a medium chain fatty acid having 6 or 12 carbons or a glyceride thereof, as in instant claims 35, 49, 50, 57-59.
	D’Agostino explains [0036] that the invention uses mineral salts of beta-hydroxybutyrate including potassium BHB, sodium BHB, calcium BHB, magnesium BHB, lithium BHB or organic salts of BHB such as arginine BHB, lysine BHB, histidine BHB to attenuate symptoms of “low carb flu” (synonym keto flu, as in instant claim 24, also [0025]) characterized by lethargy and light headedness caused by glucose withdrawal in the brain and depletion of minerals especially sodium and potassium in the plasma when entering ketosis through a ketogenic diet. D’Agostino teaches that keto flu symptoms can be attenuated or reversed with sufficient supplementation of sodium, potassium, calcium, and magnesium; supplemental administration of minerals by administration of mineral salts of BHB prevents potassium depletion via the renal adrenal aldosterone pathway.
 	D’Agostino teaches that the compositions of the invention can be used as an adjunct to a ketogenic diet [0040]; further, ketone supplementation results in greater mental clarity, more favorable and balanced mood (which can include anti-depressive treatment in subjects with depression, as in instant claim 24), [0011], mood stabilizing effect [0012], improvement in cognitive performance [0010].
D’Agostino does not teach administering tetrahydrocannabinol (THC) in combination with beta-hydroxybutyrate salts, as in the instant claims.

Lile et al. (Drug Alcohol Depend. 2012, 122 (1-2), 61-69) teaches (page 7, second paragraph) that the acute recommended 9-THC dosing range for adults for the prevention of nausea and vomiting is 2.5 mg to 20 mg (Marinol® product information) as commercially available capsules (page 7, first paragraph) for oral ingestion, as in instant claims 31, 34; the amount of THC is within the range in instant claims 18, 50, 60-64.
Lile does not teach co-administration of THC and beta-hydroxybutyric acid or its salts, as in the instant claims.

 It would have been obvious to combine the teachings of D’Agostino and Lile to arrive at the instant invention. The person of ordinary skill in the art would have co-administered beta-hydroxybutyrate salts and THC to a subject having keto flu, because D’Agostino teaches that administering 11 grams sodium beta-hydroxybutyrate and 7.1 grams of potassium hydroxybutyrate/day by ingestion to a human subject is effective to attenuate symptoms of “low carb flu” /keto flu, which include nausea, vomiting, dizziness/lightheadedness caused by hypoglycemia when entering ketosis through a ketogenic diet, and Lile teaches that capsules 2.5 mg to 20 mg 9-THC/day are recommended to be administered to adults for the prevention of nausea and vomiting. Thus, the person of ordinary skill in the art would have co-administered the salts of beta-hydroxybutyrate taught by D’Agostino with the THC taught by Lile to a subject suffering from keto flu, with the expectation that the symptoms of keto flu will be attenuated or reversed with co-administration of beta-hydroxybutyrate and THC. One of ordinary skill in the art would have reasonably expected that combining beta-hydroxybutyrate and THC, known to be useful for the same purpose, i.e. treating symptoms of keto flu such as nausea, vomiting, would result in therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat symptoms of keto flu, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Further, the person of ordinary skill in the art would be motivated to co-administer beta-hydroxybutyrate salts and THC in combination or simultaneously, as in instant claim 30, in the same dosage form, as in instant claim 37, or separately, as in instant claim 32, because such an optimization of frequency/time of administration in a method of treatment is routine, well within the skill of the artisan.
As such, claims 17, 18, 24, 30-35, 37-41, 43-45, 49, 50, 53-64 are rejected as prima facie obvious.
Conclusion
Claims 17, 18, 24, 30-35, 37-41, 43-45, 49, 50, 53-64 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627